JUDGMENT ORDER
Goldberg, Judge:
Upon consideration of the Department of Commerce, International Trade Administration’s Final Results of Redetermination Pursuant to Court Remand, Micron Technology, Inc. v. United States, Slip Op. 99-29 (March 25, 1999), July 16, 1999 (“Remand Results”), of defendant-intervenor LG Semicon’s comments on the Re*600mand Results, of defendant United States’s comments on the Remand Results, and all other papers filed herein, it is hereby
Ordered that the Remand Results are sustained in all respects; and it is further
Ordered that, all other issues having been previously decided in this case, judgment is entered in accordance with the Court’s opinion in Micron Technology, Inc. v. United States, 23 CIT 208, 40 F. Supp.2d 481 (1999).